15-3655-bk
In re: AMR Corporation


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 31st day of October, two thousand sixteen.

PRESENT: PIERRE N. LEVAL,
         ROBERT D. SACK,
         REENA RAGGI,
                    Circuit Judges.

----------------------------------------------------------------------
IN THE MATTER OF: AMR CORPORATION,
                                 Debtor.
----------------------------------------------------------------------
LAWRENCE M. MEADOWS,
                                 Appellant,

                         v.                                              No. 15-3655-bk

AMR CORPORATION,
                                 Debtor-Appellee.
----------------------------------------------------------------------
FOR APPELLANT:                                    Lawrence M. Meadows, pro se, Park City,
                                                  Utah.

FOR APPELLEE:                                    Stephen A. Youngman, Weil, Gotshal &
                                                 Manges, LLP, New York, New York.
      Appeal from a judgment of the United States District Court for the Southern

District of New York (Paul A. Crotty, Judge; Sean H. Lane, Bankruptcy Judge).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

      Creditor Lawrence M. Meadows, proceeding pro se, appeals from the affirmance

of an order of the Bankruptcy Court for the Southern District of New York that

disallowed and expunged three of Meadows’s amended proofs of claim as untimely. On

plenary review of a decision of a district court functioning as an intermediate appellate

court in a bankruptcy case, we assess the bankruptcy court’s legal conclusions de novo

and its factual findings for clear error. See In re Lehman Bros. Holdings Inc., 761 F.3d
303, 308 (2d Cir. 2014). “Additionally, we may affirm on any ground that finds support

in the record.” Id. In applying these principles here, we assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal,

which we reference only as necessary to explain our decision to affirm.

1.    Denial of Amendment

      A timely original claim can be amended to add otherwise untimely claims if the

latter relate back to the former and if amendment would be equitable. See In re Enron

Corp., 419 F.3d 115, 133 (2d Cir. 2005).        Alternatively, such amendment may be

allowed if the delay in pursuing the untimely claims results from excusable neglect. See

id. at 121; Fed. R. Bankr. P. 9006(b)(1). We review a bankruptcy court’s denial of



                                            2
late-filed amended proofs of claim for abuse of discretion, see In re Enron Corp., 419
F.3d at 124, which we will identify only where that decision rests on legal or factual error

or cannot be located within the range of permissible decisions, see In re Smith, 507 F.3d
64, 73 (2d Cir. 2007).

       Meadows’s argument that his untimely claims for discrimination and

whistleblowing relate back to his timely claim for long-term disability benefits fails for

the reasons stated by the district court, which we incorporate here. See Meadows v.

AMR Corp., 539 B.R. 246, 251–52 (S.D.N.Y. 2015). His effort to demonstrate relation

back by reference to the timely filed omnibus claim of the Allied Pilots Association

(“APA”)—which includes a pending grievance pertaining to Meadows—raises more

challenging issues. We need not pursue them here, however, because even if we were to

resolve them all in Meadows’s favor so as to establish relation back, we would still not

identify abuse of discretion in the district court’s denial of amendment. That is because

the same bankruptcy court findings that belie excusable neglect also demonstrate that

amendment would not be equitable in this case. Specifically, the bankruptcy court

found that (1) Meadows’s delay in pursuing his untimely statutory claims was unjustified

and (2) allowing amendment to add such claims would prejudice the debtor by

threatening to disrupt its omnibus settlement with the APA and “opening the floodgates

to potential claimants.”    S.A. 2222–23.        Considerations of unjustified delay and

prejudice are relevant not only to assessing excusable neglect, see In re Enron Corp, 419
3
F.3d at 122, but also to equitable analysis, where prejudice is the “critical consideration,”

see id. at 133 (internal quotation marks omitted). Thus, the bankruptcy court’s findings

effectively preclude either issue from being resolved in Meadows’s favor.

       In urging otherwise, Meadows argues, as he did in the bankruptcy court, that his

delayed filings are attributable to prior counsel. But as the bankruptcy court correctly

observed, mistakes of counsel do not ordinarily excuse failures of timely filing. See

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396–97 (1993);

accord In re Enron Corp., 419 F.3d at 122–23. We identify no error in the court’s

application of that principle to this case.

       In sum, Meadows fails to show that the bankruptcy court abused its discretion in

dismissing and expunging his untimely claim amendments.

2.     Procedural Challenges

       Meadows maintains that certain actions by the bankruptcy court denied him due

process. Specifically, he complains of the bankruptcy court’s purported refusal to allow

him to refute unanticipated testimony from an APA representative as well as the court’s

written modification to its pronounced oral order permitting him to pursue his grievance

in other venues. These complaints are without merit.

       In response to the testimony of the APA witness, the bankruptcy court did not

permit Meadows to testify to his interactions with APA attorneys, but it did allow him to

submit an affidavit to establish any prior contrary “official action” or “official position”

taken by the union.      S.A. 2031–32.        This decision fell well within the bankruptcy

                                                4
court’s discretion to order the presentation of evidence so that it would not “confuse the

issue” or “wast[e] time.” Fed. R. Evid. 403; see S.A. 2031 (expressing concern as to

probative value and admissibility of evidence and tendency to turn proceedings into

“circus”); see also In re Busy Beaver Bldg. Ctrs., Inc., 19 F.3d 833, 846 n.16 (3d Cir.

1994) (recognizing that sound discretion of bankruptcy judge in ordering hearing “would

not necessarily require the presentation of oral testimony”). Meadows in fact submitted

an affidavit, attaching (1) an email to him from an APA attorney purporting to show

support for his whistleblower claims, and (2) a copy of the legal brief on his

whistleblower claim that Meadows claimed to have forwarded to the APA for its

submission. He fails to demonstrate how the testimonial presentation of such evidence

would have been any more likely to persuade the bankruptcy court that the union had

previously taken contrary actions or positions.

       Nor can Meadows show prejudice from language in the bankruptcy court’s written

order allowing Meadows to pursue his grievance “to the extent permitted by applicable

law.” S.A. 2117. Indeed, Meadows points to no authority that would have allowed

him to pursue of the grievance on any other terms.




                                             5
3.    Conclusion

      We have considered Meadows’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk of Court




                                         6